     Case 2:19-cv-11793-BWA-DPC Document 323 Filed 09/22/21 Page 1 of 2




MINUTE ENTRY
September 22, 2021
ASHE, J.

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


KATHERINE MUSLOW, et al.                                    CIVIL ACTION

VERSUS                                                      NO. 19-11793

BOARD OF SUPERVISORS OF                                     SECTION M (2)
LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND
MECHANICAL COLLEGE, et al.


       A telephone status conference was held on September 22, 2021, at 12:30 p.m. with the

participation of Peter Koeppel, David F. Gremillion, and Franz Zibilich on behalf of plaintiffs,

Katherine Muslow and Meredith Cunningham; and Maria Nan Alessandra and Kim M. Boyle, on

behalf of defendants, Board of Supervisors of Louisiana State University and Agricultural and

Mechanical College (the “LSU Board”) and Carlton “Trey” Jones III; Dennis J. Phayer, on

behalf of defendant, Thomas Skinner; Darren Albert Patin on behalf of defendant, John Harman;

and Craig R. Watson on behalf of defendant, Larry Hollier. The parties discussed issues raised

by the motion for status conference (R. Doc. 320), including discovery deadlines. By agreement

of the parties, the Court expedited hearing of plaintiffs’ motion to extend discovery cut-off dates

(R. Doc. 320), the status conference was converted into such hearing, and argument was

presented by counsel.

       Having considered plaintiffs’ motion to extend discovery cut-off dates (R. Doc. 320), the

record (including, particularly, the Court’s rulings on previous requests to extend the discovery

deadline), argument, and the applicable law, the Court DENIED plaintiffs’ motion to extend
      Case 2:19-cv-11793-BWA-DPC Document 323 Filed 09/22/21 Page 2 of 2




discovery cut-off dates, except as to scheduling and conducting on or before October 14, 2021,

the depositions of Elizabeth Martina, Shael Wolfson, Leslie Schiff, Caren Goldberg, and John

Harman, as well as the Rule 30(b)(6) of the LSU Board (once the categories of testimony are

clarified). The Court will not further extend the deadline for completing these depositions.1




 JS10 (00:33)



        1
          The depositions of the following persons will proceed as presently scheduled: Ralph Litolff on September
22, 2021; Trey Jones on September 23, 2021; Meredith Cunningham on September 29, 2021; and Katherine Muslow
on September 30, 2021. R. Doc. 322 at 9.
